Case 3:18-cv-03014-BRM-DEA Document 76 Filed 05/24/19 Page 1 of 21 PageID: 1981




                IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF NEW JERSEY

  NASDAQ, INC.; NASDAQ
  TECHNOLOGY AB;

              Plaintiffs,
                                                 Civil Action No.: 3:18-cv-03014
        v.

  IEX GROUP, INC.; INVESTORS
  EXCHANGE LLC;
              Defendants.

      PLAINTIFFS’ REPLY MEMORANDUM OF LAW IN FURTHER
       SUPPORT OF THEIR MOTION TO DISMISS DEFENDANTS’
            INEQUITABLE CONDUCT COUNTERCLAIM

                              Michael Critchley, Sr.
                              Amy Luria
                              CRITCHLEY, KINUM & DENOIA, LLC
                              75 Livingston Ave, Suite 303
                              Roseland, New Jersey 07068
                              Telephone: (973) 422-9200

                              Arun Subramanian (Admitted pro hac vice)
                              Jacob W. Buchdahl (Admitted pro hac vice)
                              Mark H. Hatch-Miller (Admitted pro hac vice)
                              SUSMAN GODFREY L.L.P.
                              1301 Avenue of the Americas, 32nd Floor
                              New York, New York 10019
                              Telephone: (212) 336-8330

                              Attorneys for Plaintiffs
                              Nasdaq, Inc. and Nasdaq Technology AB

                              Additional counsel listed on signature page
Case 3:18-cv-03014-BRM-DEA Document 76 Filed 05/24/19 Page 2 of 21 PageID: 1982




                                TABLE OF CONTENTS

 I.     IEX Does Not State a Claim Premised on Optimark and LSE ....................... 2

        a.    IEX Does Not Specify the Required “Where” ...................................... 2

        b.    LSE Admittedly Lacked a Key Feature ................................................ 6
        c.    IEX’s Intentional Fraud Allegations Are Implausible .......................... 7

 II.    IEX Does Not State a Claim Premised on Misidentified Inventors .............. 10

        a.    IEX Does Not Name the True Inventors ............................................. 10

        b.    IEX’s Materiality Allegations Are Implausible .................................. 12

 III.   IEX Does Not State a Claim Premised on the LBP References .................... 13
Case 3:18-cv-03014-BRM-DEA Document 76 Filed 05/24/19 Page 3 of 21 PageID: 1983




                                  TABLE OF AUTHORITIES

                                                                                                  Page(s)
 Cases

 AlmondNet, Inc. v. Microsoft Corp.,
    No. 10-cv-298, 2011 WL 13244166 (W.D. Wisc. Sept. 14, 2011) .................. 4, 5
 American GNC Corp. v. LG Elec. Inc.,
   No. 17-cv-1090, 2018 WL 400346 (S.D. Cal. Jan. 12, 2018) ............................ 14

 Artskills, Inc. v. Royal Consumer Prods., LLC,
    No. 17-cv-1552, 2018 WL 6304348 (D. Conn. Dec. 3, 2018) ............................. 9

 Auxilium Pharms, Inc. v. Watson Labs., Inc.,
   No. 12-3084, 2013 WL 5503209 (D.N.J. Oct. 2, 2013) ....................................... 7
 BLM Prods., Ltd. v. Covves, LLC,
   No. 17-cv-06224, 2017 WL 8811269 (C.D. Cal. Oct. 26, 2017) .................11, 12

 Bone Care Int’l, LLC v. Pentech Pharms., Inc.,
   No. 08-cv-1083, 2010 WL 1655455 (N.D. Ill. Apr. 23, 2010) ...................... 7, 15

 Cumberland Pharms., Inc. v. Mylan Institutional LLC,
   No. 12 C 3846, 2012 WL 6567922 (N.D. Ill. Dec. 14, 2012) .......................... 8, 9

 DS Smith Plastics Ltd. v. Plascon Packaging, Inc.,
   No. 15-C-5760, 2016 WL 69632 (N.D. Ill. Jan. 6, 2016) .................................... 7
 Exergen Corp. v. Wal-Mart Stores, Inc,
    575 F.3d 1312 (Fed. Cir. 2009) ...................................................................passim

 Fujifilm Corp. v. Motorola Mobility LLC,
    No. 12-cv-03587, 2014 WL 2730724 (N.D. Cal. June 16, 2014) ...................... 12

 Innovative Biometric Tech., LLC v. Lenovo (U.S.) Inc.,
    No. 09-81046-CIV, 2010 WL 11447535 (S.D. Fla. Oct. 12, 2010) ..................... 9

 Keystone Global LLC v. Décor Essentials Ltd.,
   No. 12 Civ. 9077, 2014 WL 888336 (S.D.N.Y. Mar. 6, 2014) ............................ 4
 Regeneron Pharm., Inc. v. Merus B.V.,
   144 F. Supp. 3d 530 (S.D.N.Y. 2015) ................................................................ 15

                                                     ii
Case 3:18-cv-03014-BRM-DEA Document 76 Filed 05/24/19 Page 4 of 21 PageID: 1984




 Seville Classics Inc. v. Neatfreak, Inc.,
    No. 16-cv-06460, 2017 WL 3473932 (C.D. Cal. Feb. 14, 2017) ....................... 10
 Sloan Valve Co. v. Zurn Indus., Inc.,
    No. 10-cv-204, 2012 WL 1108129 (N.D. Ill. Apr. 1, 2012) ................................ 8

 The Medicines Co. v. Teva Parenteral Medicines, Inc.,
    No. 09-750, 2011 WL 13135647 (D. Del. Aug. 26, 2011) ................................ 11

 Wi-LAN Inc. v. LG Elec., Inc.,
    No. 18-cv-01577, 2019 WL1586761 (S.D. Cal. Apr. 12, 2019) ........................ 15

 Zvelo, Inc. v. SonicWall, Inc.,
    No. 06-cv-00445, 2013 WL 5443858 (D. Colo. Sept. 30, 2013) .................1, 5, 6

 Rules
 Rule 9(b).............................................................................................................10, 11
 Rule 15(a) ................................................................................................................. 12




                                                              iii
Case 3:18-cv-03014-BRM-DEA Document 76 Filed 05/24/19 Page 5 of 21 PageID: 1985




         IEX’s inequitable conduct allegations are deficient and must be dismissed.

         First, IEX does not specify “where” in the Optimark and LSE Platforms any

 features common to Nasdaq’s patents were found. A disclosure of these platforms

 would have had no impact on the ’362 and ’622 Patents unless the platforms

 included all of the following features: (1) a main memory order book, (2) a

 matching process with exclusive access to the order book, and (3) a file in

 persistent storage including information relating to buy and sell orders.1 IEX’s

 allegations that Optimark included features (2) and (3) are entirely conclusory,

 simply parroting summarized language from Nasdaq’s patents. That is not specific

 enough. Zvelo, Inc. v. SonicWall, Inc., No. 06-cv-00445, 2013 WL 5443858, at *4

 (D. Colo. Sept. 30, 2013) (dismissing counterclaim in part). As to LSE, IEX does

 not even make a conclusory allegation that the platform contained feature (2),

 “exclusive access.” Opp. at 9-10, 14 (failing to identify this feature in LSE).2 IEX

 implies that because the platforms are “systems,” not “publications,” it is exempt

 from specifying the “where.” But specifying the “where” is mandated by Federal

 Circuit precedent, which does not recognize any “systems” exception.

         Second, IEX does not specify the “what” of the alleged inventorship fraud

 by naming the true inventors on the ’362 and ’622 Patents. IEX claims it is not

 1
  Nasdaq adopts IEX’s constructions and its descriptions of certain asserted patents
 as “substantially similar” only for purposes of argument here.
 2
     “Opp.” references refer to IEX’s memorandum in opposition to this motion.
Case 3:18-cv-03014-BRM-DEA Document 76 Filed 05/24/19 Page 6 of 21 PageID: 1986




 required to name the real inventors to specify the “what.” But only one of IEX’s

 three non-binding cases actually goes that far, and that one case is inconsistent

 with the Federal Circuit precedent establishing the requirement to plead the “what”

 of the fraud specifically. IEX misreads its other two cited cases, and even

 misquotes one in a way that makes it appear more helpful to IEX than it really is.

       Third, IEX cannot plausibly plead that Lupien, Buist, and Potter (the “LBP

 References”) were but-for material to the ’622 Patent. The PTO considered all

 three references during the prosecution of the (per IEX) “substantially similar”

 ’362 Patent. Counterclaim ¶ 127. The ’362 Patent was granted because the

 examiner concluded that no considered reference taught feature (2), the use of a

 matching process with exclusive access to the order book. IEX cannot have it both

 ways—claiming, on the one hand, that the LBP References were material to the

 ’362 Patent because they were disclosed in the ’622 Patent prosecution; then, on

 the other hand, ignoring the PTO’s conclusion during the ’622 Patent prosecution

 that these three references lacked a key feature, and were not invalidating.

      I.      IEX Does Not State a Claim Premised on Optimark and LSE

              a. IEX Does Not Specify the Required “Where”

       To plead inequitable conduct with “particularity,” a complaint “must

 identify the specific who, what, when, where, and how of [a] material

 misrepresentation or omission committed before the PTO.” Exergen Corp. v. Wal-

                                           2
Case 3:18-cv-03014-BRM-DEA Document 76 Filed 05/24/19 Page 7 of 21 PageID: 1987




 Mart Stores, Inc, 575 F.3d 1312, 1328 (Fed. Cir. 2009) (emphasis added). A

 defendant alleging inequitable conduct must, under this standard, specify “where”

 in the allegedly withheld prior art the feature(s) that made that prior art “material”

 to the prosecution of the plaintiff’s asserted patent(s) can be seen. Id. at 1329.

 IEX’s allegations regarding Optimark and LSE fail this strict test.

       The Counterclaim merely paraphrases language from the asserted Nasdaq

 patents, then states in conclusory fashion that Optimark and LSE performed some

 of the paraphrased limitations. For example, IEX pleads regarding Optimark:

   • “The OptiMark Trading Platform included an order book in main memory.”

   • “The OptiMark Trading Platform included a matching process that had
     exclusive access to the order book.”

   • “The OptiMark Trading Platform disclosed a file in persistent storage including
     information relating to buy and sell orders.”

   • “The OptiMark Trading Platform included . . . a memory-based order book; a
     trade matching engine that had exclusive access to the order book; and a trade
     matching engine that accessed the memory-based order book to execute trades.”

 Counterclaim ¶¶ 160, 162, 164, 159. IEX repeats these conclusory assertions in its

 opposition brief, relying on them as the only “where” allegations. Opp. at 8; id. at 9

 (reciting similar allegations regarding LSE). IEX’s brief specifically disclaims

 reliance on the so-called “Nasdaq Director Email” as providing additional factual

 support for its conclusory assertions (and in fact, the email does not). Id. at 9 n.3.




                                            3
Case 3:18-cv-03014-BRM-DEA Document 76 Filed 05/24/19 Page 8 of 21 PageID: 1988




       A simple substitution exercise exposes the inadequacy of IEX’s allegations.

 Suppose the Counterclaim said that, instead of Optimark or LSE, “the Magna Carta

 disclosed an order book in main memory,” and so forth. Before allowing IEX to

 accuse Nasdaq of defrauding the PTO by failing to disclose the Magna Carta, this

 Court would of course insist that IEX provide some details explaining the basis for

 its conclusions that these features were present in the foundational document of

 Western democracy. IEX’s mere say-so would not be enough to avoid dismissal.

       IEX hints at the argument—without expressly making it—that inequitable

 conduct allegations relying on “systems” may be pleaded without the specific

 “where” allegations required of publications. Id. at 7, 10-11. The Federal Circuit

 has never stated that allegations of inequitable conduct premised on systems are

 exempt from any of the Exergen pleading requirement. The two supposedly

 supporting district court cases cited in IEX’s brief do not say that, either. Keystone

 Global LLC v. Décor Essentials Ltd., No. 12 Civ. 9077, 2014 WL 888336, at *2

 (S.D.N.Y. Mar. 6, 2014) (where defendant argued its own product anticipated

 plaintiff’s claimed invention; and plaintiff admitted that defendant’s product added

 these features, only disputing the timing of the addition); AlmondNet, Inc. v.

 Microsoft Corp., No. 10-cv-298, 2011 WL 13244166, at *2 (W.D. Wisc. Sept. 14,

 2011) (in which defendant, unlike IEX, specified the “where”).




                                           4
Case 3:18-cv-03014-BRM-DEA Document 76 Filed 05/24/19 Page 9 of 21 PageID: 1989




       A sufficient pleading here would have to say something specific about

 (1) how Optimark and LSE were designed, and (2) how those designs satisfied the

 limitations of the Nasdaq patent claims. AlmondNet, cited by IEX, provides an

 example of the required detail. The challenged counterclaim in that case did not

 simply recite, by rote, that named prior art systems satisfied the limitations of the

 asserted patents claims. Rather, the counterclaim included detailed facts about how

 those alleged prior art systems operated, and some analysis tying that operation to

 the challenged patent claims. AlmondNet, 2011 WL 13244166, at *2 (“Am. Ans.,

 dkt. #49, ¶ 57 (‘DoubleClick offered internet advertising priced such that the

 advertiser would pay an additional amount for on targeting criteria and a greater

 additional amount for two targeting criteria.’); ¶ 59 (‘ClickWise ... determine[d]

 the highest scoring or best ad to return’ and supported specific weighed targeting

 options); ¶ 61 (‘NetGravity . . . allowed users to assign[ ] their own values to

 targeting information.’).”). IEX’s Counterclaim does not live up to that example.

       Zvelo, 2013 WL 5443858, at *1, is also instructive. There, the defendant

 asserted that the plaintiff had failed to disclose four prior art systems to the PTO.

 Id. The district court dismissed the inequitable conduct claim because the

 defendant had failed to set forth “particularize factual bases” supporting the claim

 that these systems anticipated the plaintiff’s patents. Id. at *3-4. The court faulted

 the defendant for failing to explain where in “technical manuals” associated with

                                            5
Case 3:18-cv-03014-BRM-DEA Document 76 Filed 05/24/19 Page 10 of 21 PageID: 1990




  the alleged prior art systems the descriptions of the allegedly anticipating features

  could be found. Id. at *4 (discussing the first alleged prior art system and the

  defendant’s failure to plead the “where”). IEX must have reviewed some such

  technical documentation or other proof about Optimark and LSE before filing its

  Counterclaim. Otherwise, it is difficult to see how IEX could have any good-faith

  basis for charging Nasdaq with fraud. But IEX has provided no such detail.

               b. LSE Admittedly Lacked a Key Feature

        Even if the Court disagrees with the above argument, IEX’s allegations

  regarding LSE must still be dismissed. IEX alleges that every claim of the ’362 and

  ’622 Patents requires “a ‘matching process’ (or code, or instructions) that has

  exclusive access to that order book.” Counterclaim ¶ 128. But the Counterclaim

  nowhere states—not even in conclusory fashion—that LSE included this

  “exclusive access” feature. IEX’s response brief, in two different places, lists the

  Counterclaim’s conclusory allegations regarding three features of Optimark (on

  pages 8 and 12-13), but only two features of LSE (on pages 9 and 14). IEX’s brief

  points to a general Counterclaim allegation that “the LSE Platform disclosed all of

  the elements of claim 1 of the ’362 Patent.” Opp. at 18 (citing Counterclaim

  ¶ 185). But the next sentence of the Counterclaim shows that IEX is unwilling to

  state specifically that LSE included “exclusive access.” Counterclaim ¶ 185 (“The




                                            6
Case 3:18-cv-03014-BRM-DEA Document 76 Filed 05/24/19 Page 11 of 21 PageID: 1991




  LSE Platform is also material to every claim of the ’362 Patent because it discloses

  the main memory and log file limitations recited in all claims.”).

        IEX hazards no explanation regarding how LSE could be but-for material

  without this “exclusive access” feature. IEX only states as ipse dixit that its

  allegations sufficiently show materiality, and then string-cites supposedly

  supporting district court cases. Opp. at 14-15 (citing DS Smith Plastics Ltd. v.

  Plascon Packaging, Inc., No. 15-C-5760, 2016 WL 69632 (N.D. Ill. Jan. 6, 2016);

  Auxilium Pharms, Inc. v. Watson Labs., Inc., No. 12-3084, 2013 WL 5503209

  (D.N.J. Oct. 2, 2013); and Bone Care Int’l, LLC v. Pentech Pharms., Inc., No. 08-

  cv-1083, 2010 WL 1655455 (N.D. Ill. Apr. 23, 2010)). None of these cases in any

  way suggests that a prior art system lacking a key feature like this could possibly

  be but-for material. IEX’s most recent case, DS Smith Plastics demonstrates the

  opposite. The defendant’s counterclaim proceeded there because that defendant

  sufficiently alleged that a prior art reference taught every limitation of at least one

  of the plaintiff’s patent claims. 2016 WL 69632, at *5. Here, instead, one key

  element of all claims (as construed by IEX) is missing from LSE.

               c. IEX’s Intentional Fraud Allegations Are Implausible

        IEX also has not plausibly alleged that Nasdaq intentionally withheld

  Optimark and LSE from the PTO. IEX devotes six pages to this issue in its

  response—but it nowhere explains how the Court could infer Nasdaq had reason to

                                             7
Case 3:18-cv-03014-BRM-DEA Document 76 Filed 05/24/19 Page 12 of 21 PageID: 1992




  know that Optimark or LSE had all three features needed to make it but-for

  material to the ’362 or ’622 Patents. IEX’s conclusory assertion that “Nasdaq

  Prosecution Counsel knew that the OptiMark Trading Platform and LSE Platform

  were material,” Opp. at 24, is not enough to make its claim plausible.

        The only potential factual support cited in IEX’s response brief comes from

  the Fred Stiening email. Id. at 20-21. But that email says nothing about either

  Optimark or LSE including the “exclusive access” or “file in persistent storage”

  features. At most, it suggests that Nasdaq knew Optimark and LSE included a main

  memory order book. But that knowledge alone would not oblige Nasdaq to

  disclose these systems to the PTO during prosecution, since the systems would not

  have been but-for material unless they also included the other two key features.

        IEX’s intent cases are distinguishable. First, in Sloan Valve Co. v. Zurn

  Indus., Inc., No. 10-cv-204, 2012 WL 1108129, at *12 (N.D. Ill. Apr. 1, 2012), the

  factual allegations suggestive of fraud included a reference to an apparent

  “admission” by the plaintiff that it knew the alleged prior art anticipated its

  invention. Nothing like that is alleged here. Second, in Cumberland Pharms., Inc.

  v. Mylan Institutional LLC, No. 12 C 3846, 2012 WL 6567922, at *10-11 (N.D. Ill.

  Dec. 14, 2012), the defendant alleged far more than just the fact that withheld

  references were known to the plaintiff. The plaintiff plausibly had intimate

  knowledge of the features of the alleged prior art from reviewing it, and citing it,

                                             8
Case 3:18-cv-03014-BRM-DEA Document 76 Filed 05/24/19 Page 13 of 21 PageID: 1993




  during a separate FDA approval process. Id. at *11. Third, in Artskills, Inc. v.

  Royal Consumer Prods., LLC, No. 17-cv-1552, 2018 WL 6304348, at *7, *10 (D.

  Conn. Dec. 3, 2018), the defendant alleged that the sole named inventor on the

  plaintiff’s patent told his attorneys about a competing product with related features

  that were not included in any other prior art. Here, the well-pleaded facts suggest at

  most that Optimark and LSE utilized main memory order books, whereas the PTO

  repeatedly found during prosecution of Nasdaq’s patent that this feature was also

  present in other prior art references. Mot. at 13 (citing PTO decision from ’622

  Patent prosecution).3 Fourth, in Innovative Biometric Tech., LLC v. Lenovo (U.S.)

  Inc., No. 09-81046-CIV, 2010 WL 11447535, at *4-5 (S.D. Fla. Oct. 12, 2010), an

  attorney allegedly prosecuted patents related to biometric authentication for paying

  clients, then later filed his own patents claiming similar biometric authentication

  inventions, without disclosing his clients’ inventions.

          Also worth emphasizing, and further distinguishing this case from those

  cited by IEX, is the fact that Nasdaq openly disclosed Mr. Stiening’s email to the

  PTO during prosecution of the ’112 Patent. That alone definitively rebuts any

  suggestion of intentional misconduct or bad faith during the prosecution of the

  separate ’362 and ’622 Patents. IEX offers no plausible explanation regarding why




  3
      “Mot.” references refer to Nasdaq’s memorandum in support of this motion.
                                            9
Case 3:18-cv-03014-BRM-DEA Document 76 Filed 05/24/19 Page 14 of 21 PageID: 1994




  Nasdaq would have been forthcoming with the email referencing Optimark and

  LSE in the ’112 Patent prosecution, while attempting to defraud the PTO in others.

        To get around this significant problem, IEX tries to argue that the timing of

  Nasdaq’s disclosure during the ’112 Patent prosecution—at the outset, before

  assignment of an examiner—was suspect. Opp. at 1, 16-18. But IEX cites zero

  cases supporting its apparent view that a disclosure of alleged prior art at the

  beginning of prosecution somehow does not satisfy the applicant’s duty of candor.

  As a matter of common sense, there is nothing suspicious at all about making such

  a disclosure at the earliest possible opportunity. IEX also completely misses the

  point when it argues that a Nasdaq-cited case, Seville Classics Inc. v. Neatfreak,

  Inc., No. 16-cv-06460, 2017 WL 3473932, at *3 (C.D. Cal. Feb. 14, 2017), is

  irrelevant because it involved a disclosure in an IDS form. That case was decided

  on the legal principle that what matters for inequitable conduct purposes is not

  whether the “manner” of disclosure to the PTO was “proper,” but whether

  information was disclosed to the PTO at all.

      II.      IEX Does Not State a Claim Premised on Misidentified Inventors

               a. IEX Does Not Name the True Inventors

        Fairly construed, Exergen and Rule 9(b) require a defendant alleging a fraud

  related to inventorship to specify the “what” of the fraud, i.e., to name specifically

  who the real inventors are. IEX fails to provide this required detail.

                                            10
Case 3:18-cv-03014-BRM-DEA Document 76 Filed 05/24/19 Page 15 of 21 PageID: 1995




        IEX claims that The Medicines Co. v. Teva Parenteral Medicines, Inc., No.

  09-750, 2011 WL 13135647, at *16-17 (D. Del. Aug. 26, 2011), held there is no

  need to specify the true inventors in these circumstances. Opp. at 28-29. In doing

  so, IEX relies on the following language: “In the Special Master’s view, APP’s

  failure to name the specific individuals employed by BVL who allegedly should

  have been named as inventors is not fatal to APP’s proposed pleadings. [redacted]

  That is all the information APP has at this time, and the Special Master concludes

  that APP’s allegations satisfy Fed. R. Civ. P. 9(b).” 2011 WL 13135647, at *16.

  (emphasis added). IEX’s brief here omits the word “[redacted]” from the above

  quote, without indicating in any way to the Court that this quote has been altered.

        The redaction suggests that the defendant, in briefing the motion to dismiss,

  provided the Court with additional details about the “what” of the fraud. The

  preceding paragraph of the decision similarly indicates in a redacted passage that

  the defendant supplied more information (likely under seal) about the true

  inventors in its briefing: “In response to MedCo’s argument, APP explains that its

  proposed amendments do not identify by name [redacted].” Id. IEX has not

  submitted such additional information about the inventor names in briefing here.

        IEX’s reliance on BLM Prods., Ltd. v. Covves, LLC, No. 17-cv-06224, 2017

  WL 8811269, at *4-5 (C.D. Cal. Oct. 26, 2017), is misplaced. The out-of-context

  quotation in IEX’s brief relates to the fact that the requirement to plead “who”

                                           11
Case 3:18-cv-03014-BRM-DEA Document 76 Filed 05/24/19 Page 16 of 21 PageID: 1996




  relates to “who” committed the fraud. A different part of the opinion discusses

  whether the defendant had specified “what” the inventorship fraud consisted of.

  There, the defendant’s factual allegations plausibly suggested that the named sole

  inventor had no role whatsoever in the invention process, such that the specific

  fraud consisted of the false inclusion of his name (and his name only) on the

  patent. Id. at *5. IEX has failed to specify any such false (or missing) inventor.

        Finally, the decision in Fujifilm Corp. v. Motorola Mobility LLC, No. 12-cv-

  03587, 2014 WL 2730724, at *1 (N.D. Cal. June 16, 2014), was not a motion to

  dismiss ruling. Instead, the court there granted the defendant leave to amend its

  answer and counterclaim to allege inequitable conduct, because the plaintiff failed

  to “make a strong showing with respect to futility and undue delay to overcome the

  presumption under Rule 15(a) in favor of granting leave to amend.” Id. To the

  extent the decision suggests that inventorship fraud can be alleged without giving

  specific names, it is unpersuasive, and inconsistent with Exergen.

               b. IEX’s Materiality Allegations Are Implausible

        IEX’s claim of fraud regarding inventorship fails for another reason. Nasdaq

  disclosed Mr. Stiening’s concerns about inventorship on the ’112 Patent during

  prosecution of that patent. Despite the disclosure, the ’112 Patent was granted. The

  only reasonable inference to be drawn from these facts is that, had Nasdaq

  disclosed Mr. Stiening’s email during the prosecution of the ’362 and ’622 Patents,

                                            12
Case 3:18-cv-03014-BRM-DEA Document 76 Filed 05/24/19 Page 17 of 21 PageID: 1997




  those patents would have been granted regardless—the disclosure during these

  other prosecutions would not have been but-for material there, either. IEX’s main

  response to this argument is the claim that Nasdaq disclosed Mr. Stiening’s email

  to the PTO too early in the ’112 Patent prosecution. Opp. at 31. As previously

  stated, there are no cases that support IEX’s view on this timing issue.

        IEX also argues in its response that “inventorship . . . is material as a matter

  of law.” Opp. at 30. But this argument ignores the real problem with IEX’s theory

  of inequitable conduct. The only specific information that IEX can plausibly say

  was withheld during the ’362 and ’622 Patent prosecutions is the same information

  which was disclosed in the case of the ’112 Patent——namely, Mr. Stiening’s

  email (which, per Nasdaq’s counsel’s disclosure to the PTO, the company

  disagreed with). IEX provides no explanation of what other information Nasdaq

  had, and failed to disclose, about inventorship. If anything, a disclosure of Mr.

  Stiening’s email in the ’362 and ’622 Patent prosecutions would have been even

  less material there than it was in the case of the ’112 Patent. That is because Mr.

  Stiening’s email does not expressly mention the ’362 and ’622 Patents at all.

    III.       IEX Does Not State a Claim Premised on the LBP References

        IEX’s claim regarding the LBP References is logically incoherent. These

  references were reviewed by the PTO during the ’362 Patent prosecution; IEX

  characterizes that patent as “substantially similar” to the ’622 Patent. Counterclaim

                                           13
Case 3:18-cv-03014-BRM-DEA Document 76 Filed 05/24/19 Page 18 of 21 PageID: 1998




  ¶ 127. Because the ’362 Patent was granted over the references, IEX cannot

  plausibly claim these references were “but-for material” the ’622 Patent, such that

  Nasdaq was duty-bound to disclose them in the course of prosecution. After all,

  IEX makes no specific allegations that these references were somehow more

  material to the ’622 Patent than they were to the ’362 Patent.

        IEX repeatedly complains that Nasdaq’s arguments about the LBP

  References “go to the merits.” Opp. at 33. There is no prohibition on resolving

  “merits” issues on a motion to dismiss, so long as there is only one reasonable

  inference to be drawn from the allegations and other reviewable materials. Here,

  there is only one such possible reasonable inference. IEX itself relies on the fact

  that the LBP References were cited in the course of other Nasdaq Patent

  prosecutions as the basis for alleging these references were fraudulently withheld

  during prosecution of other Nasdaq Patents. Having itself relied on part of the

  prosecution history record, IEX cannot just conveniently ignore how those other

  prosecutions ultimately ended—with a patent being granted over the same art.

        IEX further argues that “courts routinely uphold inequitable conduct claims

  based on a failure to disclosure prior art cited in related prosecutions.” Opp. at 35-

  36. This argument and IEX’s cited cases are beside the point, given the context of

  the allegations here. Opp. at 35-36. In American GNC Corp. v. LG Elec. Inc., No.

  17-cv-1090, 2018 WL 400346, at *4 (S.D. Cal. Jan. 12, 2018), the plaintiff’s

                                            14
Case 3:18-cv-03014-BRM-DEA Document 76 Filed 05/24/19 Page 19 of 21 PageID: 1999




  related patent was ultimately rejected over withheld prior art. Similarly, in Bone

  Care Int’l, 2010 WL 1655455, at *6-7, the court could infer that withheld prior art

  was material because it led to the rejection of other patents. In Regeneron Pharm.,

  Inc. v. Merus B.V., 144 F. Supp. 3d 530, 560, 579-82 (S.D.N.Y. 2015), the court

  resolved disputes following a bench trial, not a motion to dismiss; and as in IEX’s

  other cases, the withheld references led to rejection of other patents.

        Here, unlike in any of IEX’s cases, Nasdaq’s “substantially similar” ’362

  Patent was ultimately granted even though the PTO was of course fully aware of

  the LBP references. Lupien in particular was never cited by the PTO at all during

  the ’362 prosecution after its disclosure by Nasdaq—so there is certainly not a

  colorable argument that reference may be but-for material to the ’622 Patent

  application. Mot. at 11, 29. Regarding Buist and Potter, IEX alleges the ’362

  Patent was allowed because of an amendment which was not made to the ’622

  Patent. Opp. at 35. The prosecution history tells a different story. Cf. Wi-LAN Inc.

  v. LG Elec., Inc., No. 18-cv-01577, 2019 WL1586761, at *9-10 (S.D. Cal. Apr. 12,

  2019) (disregarding allegations inconsistent with the prosecution history). The

  ’362 Patent was allowed because no identified reference taught or rendered

  obvious “restricting access of the order book.” Mot. at 30 (quoting PTO ruling).

  Thus, the PTO ultimately concluded after numerous rounds of briefing this very

  issue that IEX’s understandings of Buist’s and Potter’s features are erroneous.

                                            15
Case 3:18-cv-03014-BRM-DEA Document 76 Filed 05/24/19 Page 20 of 21 PageID: 2000




  Dated: May 24, 2019          Respectfully submitted,

                         By:   /s/ Michael Critchley, Sr.
                               Michael Critchley, Sr.
                               Amy Luria
                               CRITCHLEY, KINUM & DENOIA, LLC
                               75 Livingston Ave, Suite 303
                               Roseland, New Jersey 07068
                               Telephone: (973) 422-9200
                               mcritchley@critchleylaw.com
                               aluria@critchleylaw.com

                                Arun Subramanian (Admitted pro hac vice)
                                Jacob W. Buchdahl (Admitted pro hac vice)
                                Mark H. Hatch-Miller (Admitted pro hac vice)
                                SUSMAN GODFREY L.L.P.
                                1301 Avenue of the Americas
                                32nd Floor
                                New York, New York 10019-6023
                                Telephone: (212) 336-8330
                                jbuchdahl@susmangodfrey.com
                                asubramanian@susmangodfrey.com
                                mhatch-miller@susmangodfrey.com

                                Joseph S. Grinstein (Admitted pro hac vice)
                                SUSMAN GODFREY L.L.P.
                                1000 Louisiana St. Suite 5100
                                Houston, Texas 77002-5096
                                Telephone: (713) 653-7824
                                jgrinstein@susmangodfrey.com

                                Attorneys for Plaintiffs Nasdaq, Inc. and Nasdaq
                                      Technology AB




                                       16
Case 3:18-cv-03014-BRM-DEA Document 76 Filed 05/24/19 Page 21 of 21 PageID: 2001




                           CERTIFICATE OF SERVICE

        This is to certify that a true and correct copy of the foregoing instrument has

  been served on the following counsel of record, this 24th day of May, 2019, as

  indicated below:

  WALSH PIZZI O’REILLY FALANGA LLP
  One Riverfront Plaza
  1037 Raymond Blvd., Suite 600
  Newark, NJ 07102
  Liza M. Walsh
  lwalsh@walsh.law
  Katherine Romano
  kromano@walsh.law
  William T. Walsh, Jr.
  wwalsh@walsh.law

  MORRISON & FOERSTER LLP
  425 Market St.
  San Francisco, CA 94105
  Michael A. Jacobs
  mjacobs@mofo.com
  Richard S.J. Hung
  rhung@mofo.com
  Barbara Barath
  bbarath@mofo.com

  MORRISON & FOERSTER LLP
  250 West 55th St.
  New York, NY 10019
  Kyle W.K. Mooney
  kmooney@mofo.com
  Sarah Prutzman
  sprutzman@mofo.com
                                            /s/ Christopher L. Fox
                                            Christopher L. Fox

  Dated:             May 24, 2019
